Note.-The statute of 5th Geo. 2, c, 7, makes lands in this State liable to thefi.fa. execution, and the case of Bragner v. Langmead, 7 T.R. 20, shews, that if a Defendant dies after the commencement of a term, a judgment obtained on any day of that term, will relate back to the fii4t moment of the term, and an execution may issue upon the judgment, and be levied upon the property of the deceased without making his representatives parties : a fortiori, a judgment and execution before the death, will be proper without a sci. fa. to the representatives-Vide Ben on dem. of Baker v. Webb, post 43. Bell v. Hill, post 72. Jones & others v. Edmonds, 3 Murphey 43.